Error to the Court of Common Pleas of Allegheny county.Six months after date The Merchants’ and Farmers’ BanJc will pay James Graham, Esq., Fourteen Thousand One Hundred and Forty-Five Dollars with interest till due at the rate of five per cent, per annum.The court (Stowe, J.) charged, as stated in the assignments of error.The jury found accordingly, and the plaintiff took a writ of error.The errors assigned were, that the court charged:—“ 1. That fit .is immaterial whether there was a special agreement to pay in specie or not: or, whether the agreement or contract was made before the passage of the Act of Congress [of February 25th 1862], or afterwards — the agreement is simply void.“ 2. You will return a verdict simply for the amount of the certificate of deposit with interest at 5 per cent., till demand, 27th March 1863, adding interest from bringing of suit to the present time.”In Searight v. Calbraith, 4 Dall. 325, where the payment was to be made in Paris, the court left it to the jury to find whether assignats or specie was intended.If the offer to the notary to pay in “ legal-tender notes” was a tender (which it was not), the tender should have been kept up, and the money should have been in court at the trial: Sheredine v. Gaul, 2 Dall. 190; Williams v. Bentley, 3 Casey 294. The plaintiff’s demand for gold did not dispense with this duty. The plaintiff is entitled to interest between the time of the demand and bringing the suit.The instrument is a non-negotiable promissory note for the payment of money generally, unless the words “ specie” in the margin is made part of it. The note having all words necessary to make a complete contract, there is no need for additional words. The words in the body of a writing, are the substance where-unto special regard is to be had: Marins, 4th ed., p. 83. “ Specie” is no part of the note: Payne v. Clark, 19 Miss. 152 ; Mears v. Graham, 8 Blackf. 144; Smith v. Smith, 1 R. I. 398; Norwich Bank v. Hyde, 13 Conn. 279. Marginal memoranda may be referred to when the body of the note is obscure: Riley v. Dick *30ens, 19 Ill. 29; Saunderson v. Piper, 5 Bing. N. C. 425 (85 E. C. L. R.); 2 Green. Ev. § 251.This currency was created for the public convenience, and individual rights must yield to the public interest when there is a conflict.A tender does not extinguish the debt, but bars a claim for interest. The failure to plead the tender in time, and bring the money into court, only subjects the defendants to costs and interest from the issuing of the. writ.